Citation Nr: 1208500	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran presented testimony relevant to his appeal before the undersigned Veterans Law Judge at a hearing held at the Seattle RO.  A transcript of the hearing is associated with the claims file.  

Additional argument and evidence were received from the Veteran on the day of the hearing and accompanied by a waiver of his right to initial RO consideration of the evidence.  38 C.F.R. §§ 19.9, 20.1304(c).  However, upon review, the evidence appears to be duplicative of evidence already contained in the claims folder.  In any event, the Board will consider this evidence in the first instance in conjunction with the issue on appeal.

The issue of entitlement to service connection for erectile dysfunction as secondary to the Veteran's claimed residuals of a back injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See hearing transcript, page 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that this case must be remanded for further development before evaluating the merits of the Veteran's appeal.

In this case, the Veteran essentially contends that he suffered a low back injury as a result of an automobile accident in service and has continued to experience back pain since the in-service injury.  See, e.g., hearing transcript, page 3.  

The Board initially recognizes that there is some evidence to indicate that the Veteran may have had a back injury prior to service.  Indeed, while seeking treatment for back pain in December 1971, the Veteran reported that he had suffered a slipped disk in a fall approximately 1 1/2 years before but x-rays were negative and he had no hospitalization.  He also reported that he wore a back brace for four weeks but had not had any subsequent problems until lifting weapons a few days prior.  However, the Veteran's spine was clinically evaluated as normal at the August 1971 enlistment examination.  There is no clear and unmistakable evidence of a pre-existing back disorder of record.  Therefore, the presumption of soundness applies to the Veteran's back at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The Veteran's service treatment records show that he was treated for back problems on multiple occasions, as explained below.

First, the Veteran was treated for muscular strain of the back in December 1971 and was put on limited duty with no lifting over 10 pounds "except as required for G3" at that time.  

Later, in October 1972, the Veteran was temporarily restricted from duty for 30 days due to low back pain.  It was noted that he was restricted from running, jumping, marching, lifting over 10 pounds or climbing until re-evaluated by the orthopaedic clinic.  Notably, the October 1972 DA Form 3349 (Medical Condition - Physical Profile Record) is from the Commanding General of the William Beaumont General Hospital in El Paso, Texas.  However, there are no records that actually pertain to the Veteran's treatment for low back pain included in the claims folder.  

In September 1974, the Veteran was treated for pain in the lower back and reported at that time that he had had an accident about 1 1/2 years ago and was on profile at that time.  The service medical examiner made an assessment of "chronic low back pain [secondary] to old trauma, aggravated".    

An undated radiologic report pertaining to the lumbosacral spine makes reference to an automobile accident that occurred approximately 2 years ago.  Based on the age reported for the Veteran, it appears that the radiologic report is dated around 1974.      
  
In August 1976, the Veteran again sought treatment for pain in the low right thoracic area of the back.  He was reportedly injured two weeks before.  

There is no additional treatment for the back shown in service, and the Veteran's spine was clinically evaluated as normal at the November 1976 periodic examination and August 1978 separation examination.  However, the Veteran did report a history of back problems at separation.  Specifically, on the August 1978 separation examination report, the Veteran wrote in the "notes and significant or interval history" portion that he had history of lower back pain.  In the summary of defects and diagnoses portion of the report, it is noted that the Veteran has had low back pain off and on for six years with no problems for more than 2 years.  Further, on the subsequent October 1978 DA Form 3082 (Statement of Medical Condition), the Veteran reported that there had been no change in his medical condition since his separation examination.  

There is also evidence suggestive of post-service back injury included in the record.  In this regard, the Board observes that the first post-service clinical documentation of treatment for back problems included in the record is an August 2001 treatment record showing treatment for back pain that reportedly began with sudden onset after bending and lifting.  Also, in a December 2005 private clinical record, the Veteran's back problems at that time were attributed to the assessment of left lumbar strain secondary to snowmobiling.  There is further a Self Insurer Accident Report of record showing a February 2007 on-the-job injury to the low back while lifting a lid to check the trenches.

Furthermore, there is medical evidence of a currently diagnosed low back disorder included in the record.  For example, a March 2007 private treatment record notes that the Veteran has facet joint arthritis and bulging discs at the L3-4 and L4-5 levels without major nerve root impingement.  In a February 2009 private treatment record, it is noted that the Veteran has facetogenic pain at the L2-3 and L3-4 levels, bilateral facetogenic pain at the L5-S1 and L4-5 levels, and lumbar back sprain.  

While there are private treatment records dated in March 2007 and October 2007 wherein the Veteran's treating medical provider appears to attribute his back pain and/or disc problems to his in-service injury, the opinions are not adequate because the provider was conclusory and provided no rationale for the conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.)  

Thus, the evidentiary record shows treatment for back problems in service and the Veteran has competently reported a continuity of symptomatology since that time.  There is also evidence of a current back disorder.  However, there is no adequate medical opinion addressing the likelihood that the Veteran's current back disorder is related to service of record, and the Veteran has not been afforded with a medical examination or medical nexus opinion in connection with his claim.  In light of the foregoing, the Board finds that a medical examination and medical opinion for his claimed disorder based on review of the claims folder is warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, as noted above, there are no records pertaining to the Veteran's treatment at William Beaumont General Hospital in El Paso, Texas for low back pain in 1972 of record.  In this regard, the Board notes that the Veteran reported at the Board hearing that he was hospitalized in 1971 at the base hospital in Fort Bliss, Texas following a back injury sustained in an automobile accident; however, service records reveal that the Veteran was not stationed at Fort Bliss until 1972. Also, as mentioned above, service treatment entries dated in 1974 suggest that the Veteran was reportedly in an automobile accident in 1972.  Therefore, it is likely that the hospital records referenced by the Veteran at the Board hearing are dated in 1972, not 1971.  In consideration of the foregoing, the Board finds that these records should be obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records pertaining to the Veteran's treatment and/or hospitalization at the William Beaumont General Hospital in El Paso, Texas for low back problems in 1972, and associate them with the record.  If no records are available, please make specific note of that fact in the claims file and include a memorandum of unavailability, which documents all efforts at obtaining the evidence, in the record.  As outlined in 38 C.F.R. § 3.159(e), all procedures regarding notification of the inability to obtain records should be followed, if appropriate.

2.  After obtaining the above records or determining unavailability, schedule the Veteran for a spine examination for his claimed residuals of a low back injury by a physician specialist.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior medical examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current low back disorder was caused by or is otherwise etiologically related to active military service, to include any symptomatology shown therein and/or an in-service automobile accident; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)  

For the purpose of providing the opinion, accept as fact that the Veteran was involved in an automobile accident resulting in injury to his lower back during service.  

The examiner should consider evidence contained in the Veteran's STRs and post-service lay and medical evidence, to include evidence of post-service low back injury, as well as any medical principles in support of his or her conclusions.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


